DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001-138771 hereinafter ‘771 in view of Tiemens (US20100307861).
With respect to claim 1 ‘771 discloses a sound proof member (5) which comprises a polyurethane foam and is disposed apart from or at least partially in contact with a sound source, wherein
The polyurethane foam (5) has a surface layer (50) on at least a part of the surface thereon,
At least one side surface of the polyurethane foam facing the sound source has at least a surface layer in an open cell state or a core (see low density foam this implies to one of ordinary skill the foam is open cell as this is known to be the case for low density polyurethane foam), and 
A surface layer (50 on at  least the other side surface opposite to the one side surface layer.
‘771 does not expressly disclose where the skin layer 18 is closed cell.
Tiemens (para 18) discloses the use of an open cell foam for sound reduction having a closed cell skin layer thereon.

With respect to claim 2 ‘771 as modified discloses wherein the closed cell surface layer has a reduced air permeability with respect to the open cell layer. While not expressly disclosing the range as claimed, it would have been an obvious matter of optimization to select such a range so as to control the air flow through the foam and thus the sound reduction. Further it has been held  that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 3 ‘771 as modified  further discloses wherein the closed cell surface layer has an average thickness. While not expressly disclosing 3 micrometers or more this would have been an obvious thickness to select to arrive at the desired airflow resistance parameters as is well understood in the art. Further it has been held  that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 4 ‘771 discloses a sound reduction member for placement within the cabin of a vehicle (see Use which designates a dash panel) as such discloses wherein the soundproof member is disposed apart from the sound source, and 
The soundproof member is disposed on the non-sound source side of a partition (vehicle body) partition a space into a sound source side space having the sound source and a non sound source side space, such that the partition member directly faces one side surface of the polyurethane foam.
With respect to claim 5 ‘771 as modified further discloses wherein a space formed by a constitution member constituting the non-sound source side space, the soundproof member is used in a 
With respect to claim  6 ‘771 (figures 1 and 5) further discloses wherein the outer peripheral part of the polyurethane foam is substantially identical to a shape of the constitution member constituting the non-sound source side space.
With respect to claim 7 ‘771 as modified further discloses wherein a size of the outer peripheral part of the polyurethane foam is larger than the space formed by the constitution member constitution the non-sound source side space (due to the fact that it is applied on top of the surface in a similar shape it will be slightly larger).
With respect to claim 8 ‘771 as modified further discloses (see again figures 1 and 5) wherein a shape of a surface of the partition member on the non-sound source side is substantially identical to a shape of at least a part of the one side surface of the polyurethane foam soundproof member.
With respect to claim 14 ‘771 as modified further discloses wherein a surface layer of the entire surface adjacent to the one side surface of the polyurethane foam is in a closed cell state (refer to the skin member of ‘771 and the closed cell skin of Tiemens).
With respect to claim 15 ‘771 as modified discloses a method of producing a sound proof member including polyurethane foam having a surface layer on the surface thereof, which comprises a coating a mold release agent onto a mold surface of a mold (Tiemens discloses the use of molds, which implicitly teaches the use of mold release agents as these are conventional in the art) pouring a raw material of polyurethane foam into the mold (this is conventional in the art of molding polyurethane foams) and foaming the poured raw material (again conventional as the foam is known to expand within the mold),
Wherein the sound proof member is disposed apart from or at least partially in contact with a sound source (see again ‘771 as applied to claim 1 it is spaced form the engine),

A mold release agent containing at least branched chain hydrocarbon wax is coated onto at least a mold surface forming the other side surface of the polyurethane foam opposite to the one side surface (such mold release agents are known in the art),
 A surface layer (see  Tiemens mold) in an open cell state is formed on at least a part of the one side surface of the polyurethane foam on the mold surface coated with the mold release agent containing the at least linear hydrocarbon wax (obvious so as to provide the open cell state) and 
A surface layer (see paragraph 14 of Tiemens) in a closed cell state is formed on the other side of the polyurethane foam opposite to the one side surface on the mold surface coated with the mold release agent containing the branched chain hydrocarbon wax (it would have been obvious to select such a release agent to provide the desired closed cell structure as taught by Tiemnens in the molding process).
2. Claims 9  is rejected under 35 U.S.C. 103 as being unpatentable over JP2001-138771 hereinafter ‘771  in view of Tiemens (US20100307861) as applied to claim 4 above and in further view of CN105788587 hereinafter ‘587.
‘771 as modified discloses the invention as claimed except the provision of a closed space between the partition member and the one side surface of the polyurethane foam.
‘587 discloses the use of such an enclosed air gap to provide spacing between the sound source and the attenuation foam so as to entrap sounds which are reflected. 
It would have been obvious to one of ordinary  skill in the art to combine the use of an air gap as taught by ‘587 with the device of ‘771 so as to  reduce the amount of sounds needed to be absorber by use of such an airgap  to further reduce the overall sound reduction. 


3. Claims 10-11,13 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over JP2001-138771 hereinafter ‘771  in view of Tiemens (US20100307861) as applied to claim 1 above and in further view of Mori (US20150133019).
With respect to claim 10 ‘771 as modified discloses the invention as clamed except expressly wherein the soundproof member is disposed apart from the sound source and covers at least a part of the sound source.
Mori discloses a soundproof member which is formed as a cover that is disposed apart from the sound source and covers at least a part of the sound source (see para 0003).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mori to have the clover associated with the sound source in the manner as claimed so as to reduce the noise at the source before it propagated to the passenger compartment.
With respect to claim 11 ‘771 as modified further discloses wherein the soundproof member is disposed at least partially in contact with the sound source ands covers at least a part of the sound source (see para 0005 and the teachings to mount the cover with bushings to the sound source).
With respect to claims 13 and 16 ‘771 discloses the use of the polyurethane foam and the substantially indentical shape. Mori discloses the substantially identical shape.  
4. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP2001-138771 hereinafter ‘771 in view of Tiemens (US20100307861) and  Mori (US20150133019) as applied to claim 11 above and in further view of CN105788587 hereinafter ‘587.
With respect to claim 12 ‘771 as modified discloses the invention as claimed except the provision of a closed space between the sound source and the one side surface of the polyurethane foam.

It would have been obvious to one of ordinary  skill in the art to combine the use of an air gap as taught by ‘587 with the device of ‘771 so as to  reduce the amount of sounds needed to be absorber by use of such an airgap to further reduce the overall sound reduction. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bathelier (US1180093) discloses a soundproofing element for vehicle having polyurethane foam; Fregni (US20180319926) discloses a polyurethane foam absorber; Wujick (US20130237622) discloses a method of producing polyurethane foam articles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837